            Case 1:21-cv-06686-LJL Document 13 Filed 08/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                  08/11/21
                                                                       :
ELIZABETH MAGAZINE,                                                    :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     21-cv-6686 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
LEGAL BUSINESS SERVICES, LLC, et al.,                                  :
                                                                       :
                                    Defendants.                        :
---------------------------------------------------------------------- :
                                                                       X

LEWIS J. LIMAN, United States District Judge:

        This action was filed on August 9, 2021. Dkt. No. 1. The complaint invokes diversity

jurisdiction pursuant to 28 U.S.C. § 1332, but it does not specify the citizenship of Defendants

Legal Business Services, LLC, Westbury Management Group, LLC, Plaintiff Funding Holding,

LLC, and Momentum Funding, LLC, or their members. See Handelsman v. Bedford Vill.

Assocs. Ltd. P’ship, 213 F.3d 48, 51-53 (2d Cir. 2000) (for diversity purposes, a limited liability

company has the citizenship of each of its members and a limited partnership has the citizenship

of each of its general and limited partners).

        In addition, the complaint suggests that Plaintiff and Momentum Funding, LLC may not

be diverse parties for other reasons. It pleads that Plaintiff “is a citizen of Florida” and

“Defendant Momentum Funding, LLC, is officed in Boca Raton, Florida.” Id. ¶¶ 3, 8; see also

28 U.S.C. § 1332(c)(1) (“[A] corporation shall be deemed to be a citizen of any State by which it

has been incorporated and of the State where it has its principal place of business.”); Pelman v.

McDonald’s Corp., 237 F. Supp. 2d 512, 521 (“Section 1332 requires complete diversity of

citizenship; therefore no defendant may share citizenship with a plaintiff.”).
          Case 1:21-cv-06686-LJL Document 13 Filed 08/11/21 Page 2 of 2




       Plaintiff is directed to file a letter with the Court by August 25, 2021 showing cause why

the complaint should not be dismissed for failure to plead diversity jurisdiction. In the

alternative, Plaintiff may file an amended complaint properly invoking diversity jurisdiction.


       SO ORDERED.

Dated: August 11, 2021                               __________________________________
       New York, New York                                       LEWIS J. LIMAN
                                                            United States District Judge




                                                 2
